Franklin App. No. 09AP-612, 2010-Ohio-1689. This cause is pending before the court as a discretionary appeal and claimed appeal of right. It appears from the records of the court that the appellant’s memorandum in support of jurisdiction was due September 24, 2010, and that appellant timely presented a proper memorandum in support of jurisdiction, but his memorandum was inadvertently returned to him without being filed. Upon consideration thereof,
It is ordered by the court, sua sponte, that appellant shall file his memorandum in support within 30 days of the date of this entry.